         Case 2:16-cv-01380-MPK Document 138 Filed 11/05/18 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KAREN KAPP, individually and as                      )
Administrator of the Estate of her minor son,        )
ZACHARY PROPER,                                      )      Civil Action No. 16-1380
                                                     )      Magistrate Judge Maureen P. Kelly
               Plaintiff,                            )
                                                     )
                       v.                            )
                                                     )
JOHN E. WETZEL, ERIC BUSH, ROBERT                    )
MARSH, MHM SERVICES, MURRAY                          )
THOMPSON, YIN HA YUN, KAREN                          )
MARUSA, and MARK NICHOLSON,                          )
                                                     )
               Defendants.                           )


                                          HEARING MEMO

                             HEARING HELD: Scheduling Conference
                            DATE HEARING HELD: November 5, 2018
                            BEFORE: Magistrate Judge Maureen P. Kelly

 Appearing for Plaintiff:                                Appearing for Defendants:
 Margaret Schuetz Coleman, Esquire                       J. Eric Barchiesi, Esquire
 Alexander Wright, Esquire                               Yana L. Warshafsky, Esquire

 Hearing began at 9:57 a.m.                              Hearing concluded at 10:22 a.m.

 Stenographer: Sandra Wenger

                                            OUTCOME:
 1.     Discussed continuance of trial.
 2.     Addressed new trial date. Case will be scheduled to commence trial beginning with jury
 selection on Tuesday, February 19, 2019 (assuming the case currently scheduled for trial on that
 date settles). Final pretrial conference scheduled for Wednesday, February 6, 2019 at 1:30 p.m.
 All previous rulings and orders remain in effect.
 3.     Court informed counsel of minor change to Judge’s Opening Instructions to Jury. On
         Case 2:16-cv-01380-MPK Document 138 Filed 11/05/18 Page 2 of 2




page 5-6, Defendants will be referred to by the Court as licensed psychologist and psychological
services specialist, consistent with their respective DOC titles.
4.     As to Defendants’ Motion to Supplement Defenses, ECF No. 121, the Court will issue an
order granting leave to file and indicating that the issue of set-off will be addressed in the event
of a verdict for Plaintiff. Plaintiff had no objection to this approach.
5.     The case will closed and administratively stayed until the final pretrial conference in
February.
6.     The Court thanked counsel for their preparation for the trial and the manner in which they
handled the issues that arose on Monday, October 29, 2018.
